Case 1:20-cv-01052-TSE-IDD Document 62-1 Filed 07/23/21 Page 1 of 1 PageID# 424




                         THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  CHARLOTTE CHARLES, et al.,


                     Plaintiffs,

         v.
                                                       Civil Action No. 20-1052-TSE
  ANNE SACOOLAS and JONATHAN
  SACOOLAS,

                     Defendants.


                                      [PROPOSED] ORDER

        This matter comes before the Court on the United States’ Motion for Leave to File Motion

 for Protective Order and Supporting Ex Parte, In Camera Submission. Upon consideration of the

 United States’ motion, as well as any response thereto, and good cause having been shown to

 support the relief requested by the United States, it is hereby

        ORDERED that the United States’ motion is GRANTED; it is further

        ORDERED that the Clerk is DIRECTED to file the papers attached as Exhibits A and B

 to the United States’ motion on the docket of the above-captioned action; and it is further

        ORDERED that the United States shall lodge its classified submission with the Classified

 Information Security Officer, for ex parte and in camera review.

        SO ORDERED.

 Dated: ______________



                                                        T.S. Ellis, III
                                                        United States District Judge




                                                   i
